       Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 1 of 10 PageID 1



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

                                              CASE NO.:

JACK SOLOMON and
JOHN WHITTAKER,

                Plaintiffs,

v.

TEAR IT UP FRANCHISES, LLC,
ROBIN ROBERTS, and FRANCES ROBERTS,

            Defendants.
_________________________________________/

                                          COMPLAINT

        Plaintiffs, JACK SOLOMON and JOHN WHITTAKER, by and through the undersigned

counsel, Todd W. Shulby, P.A., sue the Defendants, TEAR IT UP FRANCHISES, LLC, ROBIN

ROBERTS, and FRANCES ROBERTS and allege as follows:

        1.      Plaintiffs bring this action against Defendants to recover unpaid wages, compensation

and damages.

        2.      Jurisdiction is conferred on this Court by Fair Labor Standards Act of 1938 (“FLSA”),

29 U.S.C. §216(b) and 28 U.S.C. §§1331 and 1343.

        3.      The unlawful employment practices alleged below occurred and/or were committed

within this judicial district.

        4.      At all times material hereto, Plaintiffs have been citizens and residents of this judicial

district and within the jurisdiction of this Court.

        5.      At all times material hereto, TEAR IT UP FRANCHISES, LLC was the Plaintiffs’

employer as defined by law and a corporation conducting business in this judicial district.
      Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 2 of 10 PageID 2



       6.      At all times material hereto TEAR IT UP FRANCHISES, LLC had employees

engaged in interstate commerce or in the production of goods for interstate commerce, and/or had

employees handling, selling, or otherwise working on goods or materials that were moved in or

produced for interstate commerce by a person. 29 U.S.C. §203.

       7.      At all times material hereto, TEAR IT UP FRANCHISES, LLC, upon information

and belief, had revenue in excess of $500,000.00 per annum.

       8.      At all times material hereto, ROBIN ROBERTS was Plaintiffs’ employer as defined

by law. ROBIN ROBERTS had operational control over TEAR IT UP FRANCHISES, LLC and is

directly involved in decisions affecting employee compensation and hours worked by employees.

Moreover, ROBIN ROBERTS controlled the finances for TEAR IT UP FRANCHISES, LLC.

       9.      At all times material hereto, FRANCES ROBERTS was Plaintiffs’ employer as

defined by law. FRANCES ROBERTS had operational control over TEAR IT UP FRANCHISES,

LLC and is directly involved in decisions affecting employee compensation and hours worked by

employees. Moreover, FRANCES ROBERTS controlled the finances for TEAR IT UP

FRANCHISES, LLC.

       10.     At all times material hereto, Plaintiffs were individually engaged in interstate

commerce while working for Defendants.

                   COUNT I: FLSA RECOVERY OF OVERTIME WAGES
                   SOLOMON and WHITTAKER V. ALL DEFENDANTS

       11.     Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through

10 above.

       12.     Plaintiff JACK SOLOMON worked for Defendants from approximately July 2018 to

August 2019.

                                                 2
        Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 3 of 10 PageID 3



        13.     Plaintiff JOHN WHITTAKER worked for Defendants from approximately April 2019

to August 2019.

        14.     Plaintiffs worked for Defendants as flooring technicians.

        15.     Plaintiffs primary duties and responsibilities included removal of flooring, handling

flooring tools and equipment.

        16.     Plaintiff JACK SOLOMON was paid at a rate of $13.00 per hour at the beginning of

his employment and $15.00 per hour at the end of his employment.

        17.     Plaintiff JOHN WHITTAKER was paid at a rate of $13.00 per hour at the beginning

of his employment and $14.00 per hour at the end of his employment.

        18.     Plaintiffs were entitled to time and one-half Plaintiffs’ regular rate of pay for hours

worked over 40 hours per week.

        19.     During one or more workweeks, Defendants did not pay Plaintiffs time and one half

Plaintiffs’ regular rate of pay for overtime hours worked in violation of the FLSA, 29 U.S.C. §207.

        20.     Defendants knew or should have known of the unpaid and/or underpaid overtime

hours worked.

        21.     Plaintiffs were unlawfully denied overtime wages in violation of the FLSA, 29 U.S.C.

§207.

        22.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiffs have

suffered damages, including liquidated, and will continue to incur costs and attorneys’ fees.

        23.     Plaintiffs are owed an additional amount equal to the amount of unpaid overtime

wages as liquidated damages.

        WHEREFORE, Plaintiffs hereby demand judgment against Defendants for all unpaid wages,



                                                  3
       Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 4 of 10 PageID 4



liquidated damages, attorney’s fees and costs and demand a trial by jury for all issues so triable.

                    COUNT II: FLSA RECOVERY OF OVERTIME WAGES
                              COLLECTIVE ACTION COUNT

       24.      Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through

10 above.

       25.      Plaintiff JACK SOLOMON worked for Defendants from approximately July 2018 to

August 2019.

       26.      Plaintiff JOHN WHITTAKER worked for Defendants from approximately April 2019

to August 2019.

       27.      Plaintiffs worked for Defendants as flooring technicians.

       28.      Plaintiffs’ primary duties and responsibilities included removal of flooring, handling

flooring tools and equipment.

       29.      Plaintiff JACK SOLOMON was paid at a rate of $13.00 per hour at the beginning of

his employment and $15.00 per hour at the end of his employment.

       30.      Plaintiff JOHN WHITTAKER was paid at a rate of $13.00 per hour at the beginning

of his employment and $14.00 per hour at the end of his employment.

       31.      Plaintiffs were entitled to time and one-half Plaintiffs’ regular rate of pay for hours

worked over 40 hours per week.

       32.      During one or more workweeks, Defendants did not pay Plaintiffs time and one half

Plaintiffs’ regular rate of pay for overtime hours worked in violation of the FLSA, 29 U.S.C. §207.

       33.      Defendants knew or should have known of the unpaid and/or underpaid overtime

hours worked.

       34.      Other employees of Defendants, who were employed in the same or similar capacity

                                                  4
       Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 5 of 10 PageID 5



as Plaintiffs, and who performed the same or similar job duties and responsibilities as Plaintiffs, also

were not paid time and one half their regular rate of pay for overtime hours worked in one or more

workweeks by Defendants.

        35.     Plaintiffs, and other similarly situated employees, were unlawfully denied overtime

wages in violation of the FLSA, 29 U.S.C. §207.

        36.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiffs, and

others similarly situated, suffered damages, including liquidated, and will continue to incur costs and

attorneys’ fees.

        37.     Plaintiffs, and the others similarly situated, are owed an additional amount equal to

the amount of unpaid overtime wages as liquidated damages.

        WHEREFORE, Plaintiffs, on behalf of Plaintiffs and others similarly situated, hereby

demand judgment against Defendants for all unpaid wages, liquidated damages, attorney’s fees and

costs and demand a trial by jury for all issues so triable.

                           COUNT III: FLSA RETALIATION
                     SOLOMON and WHITTAKER V. ALL DEFENDANTS

        38.     Plaintiffs incorporate by reference the allegations contained in paragraphs 1 through

10 above.

        39.     The FLSA, 29 U.S.C. §215(a) protects from retaliation employees who file

complaints alleging FLSA violations or who participate in FLSA proceedings initiated by themselves

or others.

        40.     The FLSA prohibits any “person,” including an employer, from discharging,

retaliating against, demoting, harassing, or in any other manner discriminating against and employee

for engaging in protected activity; that is, a worker’s assertion of his or her rights.

                                                   5
       Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 6 of 10 PageID 6



       41.     Plaintiff JACK SOLOMON worked for Defendants from approximately July 2018 to

August 2019.

       42.     Plaintiff JOHN WHITTAKER worked for Defendants from approximately April 2019

to August 2019.

       43.     Plaintiffs worked for Defendants as flooring technicians.

       44.     Plaintiffs’ primary duties and responsibilities included removal of flooring, handling

flooring tools and equipment.

       45.     Plaintiff JACK SOLOMON was paid at a rate of $13.00 per hour at the beginning of

his employment and $15.00 per hour at the end of his employment.

       46.     Plaintiff JOHN WHITTAKER was paid at a rate of $13.00 per hour at the beginning

of his employment and $14.00 per hour at the end of his employment.

       47.     Plaintiffs were qualified for Plaintiffs’ position with Defendants.

       48.     Defendants took adverse action against and discriminated against Plaintiffs because

Plaintiffs informed others and/or complained about Defendants’ unlawful pay practices which were

in violation of the FLSA. 29 U.S.C. §201, et seq.

       49.     Defendants took adverse action and discriminated against Plaintiffs because Plaintiffs

refused to work overtime hours without receiving overtime pay.

       50.     By reason of the intentional, willful and unlawful acts of Defendants, Plaintiffs have

suffered damages, and seek to be compensated and reimbursed from Defendants for all damages

sustained, including payment of wages lost, employment, reinstatement, promotion, emotional pain

and suffering, mental anguish, damage to reputation and other compensatory damages, liquidated

damages, and punitive damages, in addition to all costs and attorneys’ fees incurred.



                                                 6
       Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 7 of 10 PageID 7



        WHEREFORE, Plaintiffs hereby demand judgment against Defendants for damages,

including liquidated damages and punitive damages, and attorney’s fees and costs and demand a trial

by jury for all issues so triable.

                  COUNT IV – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2018
                           SOLOMON V. ALL DEFENDANTS

        51.     Plaintiff JACK SOLOMON incorporates by reference the allegations contained in

paragraphs 1 through 10 above.

        52.     Plaintiff performed worked for Defendants during calendar year 2018.

        53.     Defendants each had an obligation to provide correct information returns to the IRS

and to the Plaintiff.

        54.     Defendants paid Plaintiff and so are directly responsible for the issuance of payments

to Plaintiff, the payment of taxes to the IRS based on the wages earned by and paid to Plaintiff, the

accurate reporting of all income paid as to Plaintiff as wages, the issuance of correct W-2s to

Plaintiff for each calendar year during which he performed work for Defendants, and the filing of

correct information returns on behalf of the corporate Defendants.

        55.     Defendants paid Plaintiff cash and did not include the cash on the W-2 issued to

Plaintiff and filed with the IRS in 2018.

        56.     Defendants willfully and intentionally served/filed/provided Plaintiff and the IRS with

a fraudulent and/or false information return for calendar year 2018 by not including cash payments

on Plaintiff’s W-2.

        57.     Plaintiff suffered damages as a result of Defendants’ willful provision of false

information return in 2018 caused by Defendants’ intentional and willful acts as described above.

        58.     Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

                                                  7
       Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 8 of 10 PageID 8



               (a) In general If any person willfully files a fraudulent information return with respect
       to payments purported to be made to any other person, such other person may bring a civil
       action for damages against the person so filing such return.

               (b) Damages In any action brought under subsection (a), upon a finding of liability on
       the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal to
       the greater of $5,000 or the sum of—

                       (1) any actual damages sustained by the plaintiff as a proximate result of the
               filing of the fraudulent information return (including any costs attributable to
               resolving deficiencies asserted as a result of such filing),

                       (2) the costs of the action, and

                       (3) in the court’s discretion, reasonable attorneys’ fees.

       WHEREFORE Plaintiff JACK SOLOMON demands the entry of a judgment in his favor and

against Defendants, jointly and severally, after trial by jury and as follows:

       a.      That Plaintiff recover the greater of $5,000 for each fraudulent information return

filed/served by Defendants in 2018 as set forth above;

       b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and expenses

pursuant to 26 U.S.C. §7434;

       c.      That Plaintiff recover all interest allowed by law; and

       d.      Such other and further relief as the Court deems just and proper.

                                         TRIAL BY JURY

       Plaintiffs demand a trial by jury on all issues so triable.




                                                  8
Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 9 of 10 PageID 9
       Case 3:19-cv-01456 Document 1 Filed 12/18/19 Page 10 of 10 PageID 10



                                NOTI CE OF CONS ENT TO JOIN

                                                         nt, pursuant to 29 U.S.C.
       WE, JACK SOLO MON and JOHN WHITAKER, hereby conse

                                                                         ented by Todd W. Shulby, P.A.,
§216(b), to becom e a party Plaintiffs in this action and to be repres
                                                            Notic e of Attor ney's Fees and Costs
pursuant to the terms of the Attorney/ Client Agreement and
                                                                      e that the foregoing allegations are
Lien and Limitation of Clien t's Right to Settle. We further declar

true and correct to the best of our knowledge and beliefs.




                                                JACK S0L0 11:0N , as Plaint iff




                                                 Respectfully submitted,

                                                 TODD W. SHULBY, P.A.
                                                 1792 Bell Tower Lane
                                                 Weston, Florid a 33326
                                                 Telephone No.: (954) 530-2236
                                                 Facsimile No.: (954) 530-6628
                                                 E-mail: tshulby@shulbylaw.com
                                                 Counsel for Plaint iff

                                                  By:       ls/Tod d W. Shulby, Esq.
                                                            Todd W. Shulby, Esq.
                                                            Florida Bar No.: 068365




                                                        9
